DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


.
Claims 1 and 3-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the limitation “the adjacent terminals” in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.  All other claims are rejected due to dependency.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0285240 to Yasuda et al. and Applicant’s cited foreign art reference JP 2010-256239 A to Denso Corp.  Yasuda et al. discloses a liquid surface detecting unit (10) (see entire reference) including a reservoir cup (6); a body (20) attached to a side wall of the reservoir cup (see Fig. 2); an arm (40) rotatably supported by the body; a sensor unit (70) housed in the body and configured to detect rotating motion of the arm (see para 0029); a terminal unit (70) extending from the sensor unit; and a wire harness inherently connected to the terminal unit (see para 0031) and extending to an outside of the body; wherein the terminal unit includes three terminals arranged in intervals from each other (see Fig. 1); the body further including partitioning walls (see annotated portion of Fig. 1 below), each arranged in a space between a pair of any adjacent terminals and extending from the side wall of the reservoir cup toward an opposite side from the reservoir cup beyond the terminals; and a connecting wall extending in a direction intersecting the partitioning walls at a position spaced apart from an end of terminal unit on an opposite side from the sensor unit, connecting the partitioning walls adjacent to each other, extending from the side wall of the reservoir cup toward the opposite side from the reservoir cup beyond the terminal unit (as recited in instant independent claim 1); and wherein the terminal unit is exposed from the body (as recited in instant dependent claim 3) (see annotated portion of Fig. 1 below).
[AltContent: textbox (Yasuda et al. Fig. 1)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (exposed terminal unit)][AltContent: arrow][AltContent: textbox (connecting wall)][AltContent: textbox (partitioning walls)][AltContent: arrow]
    PNG
    media_image1.png
    385
    176
    media_image1.png
    Greyscale


Yasuda et al. does not explicitly disclose that the body includes a groove surrounding and guiding the wire harness together with the side wall of the reservoir (as recited in instant independent claim 1).  Denso Corp. discloses a liquid surface detecting unit (see entire reference and translation provided by Applicant) sharing many of the same elements as Yasuda et al., including a body (20); a reservoir cup (93); pivoting arm (5); sensor unit (40); exposed terminal unit (70, 73); a connecting wall (28) wherein the body is attached to the all of the reservoir cup; and wherein the body includes a groove (26, 28) surrounding and guiding the wire harness together with the side wall of the reservoir cup (see Fig. 3).  It would have been obvious to one having ordinary skill in the art as of the effective filing date of the instant invention to modify the body of the liquid surface detecting unit of Yasuda et al., employing the groove and wire harness holding against the wall of the reservoir cup, as taught by Denso Corp., thus reducing tensile .

Allowable Subject Matter
Claims 4 and 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent 



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861